      Case 1:19-cv-09576-PGG-DCF Document 52 Filed 06/17/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

CANDIDO TEPOX MUNIVE,

                       Plaintiff,
                                                          ORDER OF DEFAULT
                -against-
                                                             19 Civ. 9576 (PGG)
FURNITURE DIRECT OUTLET INC., and
RAMI ALQURAN,

                       Defendants.



PAUL G. GARDEPHE, U.S.D.J.:

                WHEREAS Plaintiff commenced this action on October 16, 2019 by filing the

Complaint (Dkt. No. 1);

                WHEREAS Plaintiff served Defendants Furniture Direct Outlet Inc. (“Furniture

Direct”) and Rami Alquran on November 5, 2019 (Dkt. Nos. 7,8);

                WHEREAS an attorney for Defendants filed an answer to the Complaint on

November 24, 2019 (Dkt. No. 10);

                WHEREAS said attorney subsequently requested leave to withdraw, filed a

motion to withdraw, and was granted withdrawal (Dkt. Nos. 25, 27, 29);

                WHEREAS (1) the corporate defendant was informed that it would have to retain

substitute counsel or face a default judgment, and (2) the individual defendant was informed that

he would have to supply contact information to the Court, obey court orders, and appear for court

proceedings or face a default judgment; and (3) Defendants have not met these obligations (Dkt.

Nos. 26, 29);

                WHEREAS Magistrate Judge Freeman – to whom this case was referred for
      Case 1:19-cv-09576-PGG-DCF Document 52 Filed 06/17/21 Page 2 of 2




general pretrial supervision – authorized Plaintiff to move for a default judgment against

Defendants (Dkt. Nos. 6, 32);

               WHEREAS this Court ordered Defendants to show cause on June 17, 2021 why a

default judgment should not be entered against them (Dkt. No. 48);

               WHEREAS Plaintiff served the Order to Show Cause on Defendants on June 1,

2021 (Dkt. No. 49);

               WHEREAS Defendants filed no opposition to Plaintiff’s motion for a default

judgment and did not appear at the June 17, 2021 hearing;

               IT IS HEREBY ORDERED that an order of default is entered against Defendants

Furniture Direct and Alquran.

               It is FURTHER ORDERED that this matter is referred to Magistrate Judge

Freeman for a report and recommendation regarding Plaintiff’s request for damages. The Clerk

of Court is directed not to close this case.

Dated: New York, New York
       June 17, 2021
                                                     SO ORDERED.


                                                     ______________________________
                                                     Paul G. Gardephe
                                                     United States District Judge




                                                2
